Exhibit 10.11

 

AMENDMENT NO. 3 TO

 

DRUG DISCOVERY COLLABORATION AGREEMENT

 

THIS AMENDMENT NO.3 TO DRUG DISCOVERY COLLABORATION AGREEMENT (this “Amendment”)
effective as of October 13, 2014 (the “Amendment Date”), is made by and between
Array BioPharma Inc., a Delaware corporation (“Array”), and Loxo Oncology, Inc.,
a Delaware corporation (“Loxo”).

 

WHEREAS, the parties previously entered into that certain Drug Discovery
Collaboration Agreement dated as of July 3, 2013, as amended by Amendment No. 1
To Drug Discovery Collaboration Agreement dated November 26, 2013 and Amendment
No. 2 To Drug Discovery Collaboration Agreement dated April 10, 2014
(collectively, the “Agreement”) and the parties wish to amend the Agreement in
certain respects on the terms and conditions set forth herein.

 

NOW THEREFORE, capitalized terms not defined in this Amendment shall have the
meaning ascribed in the Agreement, and the parties hereby agree as follows:

 

1. Section 2.10, as replaced by Amendment No.2 to this Agreement, is hereby
deleted, and the following substituted therefor:

 

Targets. On or before the date that is nine (9) months after the Amendment Date
to Amendment No. 2 to this Agreement, Loxo shall designate five (5) Targets from
Exhibit B for which research activities will be discontinued. Upon such
designation, such discontinued Targets shall cease to be Targets under this
Agreement, and Exhibit B shall be deemed to be updated accordingly. On or before
the date that is twenty one (21) months after the Amendment Date to Amendment
No.2 to this Agreement, Loxo shall designate three (3) additional Targets from
Exhibit B for which research activities will be discontinued; provided, however,
that if on or before the date that is twenty (21) months after the Amendment
Date to Amendment No. 2 to this Agreement Loxo provides to Array written notice
and a payment of [***] (the ‘‘Extension Payment”), Loxo will only be required to
designate two (2) additional Target from Exhibit B for which research activities
will be discontinued at the end of such twenty one (21) months. Upon such
designation, such additional discontinued Target(s) shall cease to be
Target(s) under this Agreement, and Exhibit B shall be deemed to be updated
accordingly. If Loxo made the Extension Payment, then on or before the date that
is [***] after the Amendment Date to Amendment No.2 to this Agreement, Loxo
shall designate one (1) additional Target from Exhibit B for which research
activities will be discontinued unless Loxo provides to Array written notice and
a payment of [***]

 

--------------------------------------------------------------------------------

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

 

--------------------------------------------------------------------------------


 

(“Additive Payment”) in which case Loxo will not need to designate any more
Targets from Exhibit B for discontinuation of research activities. Until such
time as the eight (8) Targets (or seven (7) Targets if Loxo has made the
Extension Payment and Additive Payment) have been designated for
discontinuation, and notwithstanding Section 8.2.1 to the contrary, Loxo shall
only have the right, at its discretion, to file provisional patent applications
covering the applicable Active Compounds to the Targets from Exhibit B and will
not convert such provisional patent applications to a non-provisional patent
application or otherwise prosecute any non-provisional patent application
covering such Active Compounds.

 

During the Discovery Program Term, but in no case more than two times in any one
calendar year, Loxo may determine that research activities with respect to one
or more Targets on Exhibit B should be discontinued (for example, and without
limitation, because a Target has not yielded sufficient progress, or scientific
literature suggests the Target is intractable or is not therapeutically relevant
or for safety issues) and want to replace such Target with a substitute. Upon
such determination by Loxo, Loxo shall provide written notice to Array of the
Target(s) that Loxo desires to remove from Exhibit B (each such Target, an
“Identified Target”) and will include in such notification up to three
(3) suggested substitutes for each such Identified Target. After receipt of such
notice, Array will promptly inform Loxo whether, as of the date of such written
notice, the addition of such suggested substitute target would not: (i) violate
any agreement that Array has with a Third Party; (ii) add a target that is the
subject of Array’s own active and ongoing research (with existing commitment and
expenditure of resources for such target), was the subject of previous
significant research at Array, or is the subject of drugs in Array’s clinical
development pipeline or marketed product portfolio; or (iii) add a target that
Array is engaged in active, ongoing substantial negotiations (i.e., has agreed a
term sheet containing material business terms) with a Third Party with respect
to such target. If none of (i), (ii) or (iii) apply to any given suggested
substitute target, such target shall be deemed an “Available Target”. Array may
also suggest Available Targets to Loxo by providing written notice to Loxo. Upon
submission by either Party of an Available Target, the Parties agree to perform
a feasibility assessment regarding the Available Target(s) to assess the merits
of adding such Target to the Discovery Plan. This feasibility assessment shall
be concluded within ninety (90) days for all Available Targets identified in
Loxo’s or Array’s notice (“Evaluation Period”). Following completion of such
assessment the parties may by mutual agreement decide to replace any Identified
Target with the applicable Available Target, provided that Loxo shall have a
one-time right to override Array’s refusal to replace one Identified Target with
an Available Target upon written notice to Array. Upon replacement of an
Identified Target with an Available Target pursuant to the foregoing sentence,
such Identified Target shall cease to be a Target, the selected Available Target
shall be deemed a Target for the purposes of this Agreement, and Exhibit B shall
be deemed to be updated accordingly. An Available Target that becomes

 

--------------------------------------------------------------------------------

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

 

2

--------------------------------------------------------------------------------


 

a Target shall not be subject to substitution for the term of this Agreement. If
a suggested substitute target is not included in Exhibit B, then the fact that
Loxo or Array proposed such target or is otherwise interested in such target (or
molecules directed to such target), shall be Confidential Information of the
Party proposing such target. Without limiting Section 4.3 of the Agreement, each
Party agrees not to conduct (or commit to conduct) any activity, whether alone
or with any Affiliate or Third Party, with respect to any target proposed by the
other Party during the Evaluation Period other than for the purpose of assessing
its chemical feasibility. In addition, each Party, when proposing a target to
the other Party under this Section 2.1 0, shall not disclose to such other Party
any Confidential Information regarding such target without such other Party’s
prior consent.

 

2. Miscellaneous. This Amendment shall be effective for all purposes as of the
Amendment Date. Except as expressly modified herein, the Agreement shall
continue to remain in full force and effect in accordance with its terms. This
Amendment may be executed in counterparts, each of which shall be deemed to be
an original and together shall be deemed to be one and the same document.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized representatives effective as of the Amendment
Date.

 

 

LOXO ONCOLOGY, INC.

 

ARRAY BIOPHARMA INC.

 

 

 

By:

/s/ Joshua H. Bilenker

 

By:

/s/ David Snitman

Name:

Joshua H. Bilenker

 

Name:

David Snitman

Title:

CEO

 

Title:

COO, Vice President, Business Development

 

--------------------------------------------------------------------------------

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 406 of the Securities Act of 1933, as amended.
Confidential treatment has been requested with respect to this information.

 

3

--------------------------------------------------------------------------------